             Case 5:18-cv-02813-EJD Document 116 Filed 05/13/19 Page 1 of 5




 1   Daniel C. Girard (SBN 114826)
     Jordan Elias (SBN 228731)
 2   Angelica M. Ornelas (SBN 285929)
 3   Simon S. Grille (SBN 294914)
     GIRARD SHARP LLP
 4   601 California Street, Suite 1400
     San Francisco, CA 94108
 5   Telephone: (415) 981-4800
 6   Fax: (415) 981-4846
     dgirard@girardsharp.com
 7   jelias@girardsharp.com
     aornelas@girardsharp.com
 8   sgrille@girardsharp.com
 9   Steven A. Schwartz (pro hac vice)
10   Benjamin F. Johns (pro hac vice)
     Andrew W. Ferich (pro hac vice)
11   Beena M. McDonald (pro hac vice)
     CHIMICLES SCHWARTZ KRINER
12
     & DONALDSON-SMITH LLP
13   One Haverford Centre
     361 West Lancaster Avenue
14   Haverford, PA 19041
     Telephone: (610) 642-8500
15
     Fax: (610) 649-3633
16   sas@chimicles.com
     bfj@chimicles.com
17   awf@chimicles.com
     bmm@chimicles.com
18
19   Interim Class Counsel
     [Additional counsel listed on signature page]
20
                                     UNITED STATES DISTRICT COURT
21                                 NORTHERN DISTRICT OF CALIFORNIA
22                                        SAN JOSE DIVISION
                                                     Case No. 5:18-cv-02813-EJD-VKD
23   IN RE: MACBOOK KEYBOARD
                                                     PLAINTIFFS’ ADMINISTRATIVE MOTION
24   LITIGATION
                                                     TO FILE UNDER SEAL
25                                                   N.D. Cal. Local Rules 7-11 and 79-5
26
                                                     Judge: Honorable Edward J. Davila
27
                                                     No Hearing Date Set Pursuant to L.R. 7-11(c)
28



                   PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                CASE NO. 5:18-cv-02813-EJD-VKD
                 Case 5:18-cv-02813-EJD Document 116 Filed 05/13/19 Page 2 of 5




 1   TO THE COURT, THE PARTIES, AND ALL COUNSEL OF RECORD:
 2          PLEASE TAKE NOTICE that Plaintiffs will and hereby do move the Court, pursuant to Civil
 3   Local Rule 79-5, for an administrative order to file under seal:
 4                  Portions of Plaintiffs’ First Amended Consolidated Class Action Complaint.
 5   Plaintiffs file this motion to comply with the Stipulated Protective Order (Dkt. Nos. 83, 84) entered in
 6   this case and Civil Local Rule 79-5. Pursuant to Civil Local Rules 79-5 and 7-11(c), no hearing date has
 7   been set.
 8                                       Material to Be Filed Under Seal
 9          Paragraph 14.3 of the Stipulated Protective Order requires materials designated as
10   “Confidential” or “Highly Confidential – Attorneys’ Eyes Only” (“Protected Material”) to be filed under
11   seal. Protected Material includes excerpts, summaries, and information extracted from materials
12   designated as Confidential. Stipulated Protective Order, ¶ 2.14, Dkt. Nos. 83, 84.
13          Portions of Plaintiffs’ First Amended Consolidated Class Action Complaint contain, summarize
14   or reflect the content of materials Apple Inc. has designated as Protected Material pursuant to the
15   Stipulated Protective Order entered in this case.
16          Pursuant to Civil Local Rule 79-5(d)(1), the following attachments accompany this motion:
17          1.       Declaration of Angelica M. Ornelas in support of Plaintiffs’ Administrative Motion to
18                   Seal;
19          2.       A proposed order that lists in the table format each document sought to be sealed;
20          3.       A redacted version of Plaintiffs’ First Amended Consolidated Class Action Complaint;
21                   and
22          4.       An unredacted version of Plaintiffs’ First Amended Consolidated Class Action
23                   Complaint.
24
25   Dated: May 13, 2019                                     Respectfully submitted,
26                                                       By:      /s/ Angelica M. Ornelas
                                                               Daniel C. Girard
27
                                                               Jordan Elias
28                                                             Angelica M. Ornelas
                                                         2
                      PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                   CASE NO. 5:18-cv-02813-EJD-VKD
     Case 5:18-cv-02813-EJD Document 116 Filed 05/13/19 Page 3 of 5




                                       Simon S. Grille
 1
                                       GIRARD SHARP LLP
 2                                     601 California Street, Suite 1400
                                       San Francisco, California 94108
 3                                     Telephone: (415) 981-4800
                                       Facsimile: (415) 981-4846
 4
                                       dgirard@girardsharp.com
 5                                     jelias@girardsharp.com
                                       aornelas@girardsharp.com
 6                                     sgrille@girardsharp.com
 7
                                       Steven A. Schwartz (pro hac vice)
 8                                     Benjamin F. Johns (pro hac vice)
                                       Andrew W. Ferich (pro hac vice)
 9                                     Beena M. McDonald (pro hac vice)
10                                     CHIMICLES SCHWARTZ KRINER
                                       & DONALDSON-SMITH LLP
11                                     361 W. Lancaster Avenue
                                       Haverford, Pennsylvania 19041
12                                     Telephone: (610) 642-8500
13                                     Facsimile: (610) 649-3633
                                       sas@chimicles.com
14                                     bfj@chimicles.com
                                       awf@chimicles.com
15                                     bmm@chimicles.com
16
                                       Interim Class Counsel
17
                                       Robert C. Schubert
18
                                       Willem F. Jonckheer
19                                     Miranda P. Kolbe
                                       Noah M. Schubert
20                                     SCHUBERT JONCKHEER & KOLBE
                                       LLP
21
                                       3 Embarcadero Ctr., Ste. 1650
22                                     San Francisco, California 94111
                                       Telephone: (415) 788-4220
23                                     Facsimile: (415) 788-0161
24                                     rschubert@sjk.law
                                       wjonckheer@sjk.law
25                                     mkolbe@sjk.law
                                       nschubert@sjk.law
26
27
28
                                   3
          PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                       CASE NO. 5:18-cv-02813-EJD-VKD
     Case 5:18-cv-02813-EJD Document 116 Filed 05/13/19 Page 4 of 5




                                        E. Michelle Drake
 1
                                        Joseph C. Hashmall
 2                                      BERGER & MONTAGUE, P.C.
                                        43 SE Main Street, Suite 505
 3                                      Minneapolis, MN 55414
                                        Telephone: (612) 594-5999
 4
                                        Facsimile: (215) 875-4604
 5                                      emdrake@bm.net
                                        jhashmall@bm.net
 6
 7                                      Esfand Nafisi
                                        MIGLIACCIO & RATHOD LLP
 8                                      388 Market Street, Suite 1300
                                        San Francisco, California 94111
 9                                      Telephone: (415) 489-7004
10                                      Facsimile: (202) 800-2730
                                        enafisi@classlawdc.com
11
                                       Plaintiffs’ Executive Committee
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                   4
          PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                       CASE NO. 5:18-cv-02813-EJD-VKD
              Case 5:18-cv-02813-EJD Document 116 Filed 05/13/19 Page 5 of 5




 1                                     CERTIFICATE OF SERVICE
 2          I hereby certify that on May 13, 2019, I electronically filed the foregoing document using the
 3   CM/ECF system, which will send notification of such filing to all counsel of record registered in the
 4   CM/ECF system. I also caused a copy of the under seal document to be served via electronic mail on
 5   defense counsel.
 6
 7   Dated: May 13, 2019                          /s/Angelica M. Ornelas
 8
 9
10
11
12
13
14
15
16
17
18
19
20
21
22
23
24
25
26
27
28
                                                     5
                    PLAINTIFFS’ ADMINISTRATIVE MOTION TO FILE UNDER SEAL
                                 CASE NO. 5:18-cv-02813-EJD-VKD
